Citation Nr: 0125987	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  98-03 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to May 
1966.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an October 1997 rating decision 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied service 
connection for the claimed disability.  

In May 2000, the veteran was afforded a hearing before the 
undersigned Member of the Board sitting at the RO.  A 
transcript of this hearing has been associated with the 
claims folder.

In July 2000, the Board issued a Remand in this case.  The 
Board noted that the veteran had indicated that he had 
submitted private medical records to a VA Medical Center.  As 
these records were not associated with the claims folder, the 
case was remanded to the RO to attempt to locate these 
records.  

During a September 1997 VA audiological examination, the 
veteran complained of tinnitus that he attributed to the 
noise of airplanes while on active duty.  Similarly, in 
addition to his claim for a hearing loss disability, the 
veteran indicated on a February 1998 VA Form 9 that he was 
applying for disability compensation resulting from 
"impairment due to ringing all the time."  As the issue of 
service connection for tinnitus has not been adjudicated, the 
matter is referred the RO for further action, if appropriate.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100-5107 (West Supp. 2001).  
Additionally, VA has recently promulgating regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These changes in the law 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  These changes in the law also 
eliminate the concept of a well-grounded claim and supersede 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA 
with its implementing regulations, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

Under the VCAA, VA has a duty to make reasonable efforts to 
assist a veteran in developing a claim for VA compensation to 
include providing assistance in obtaining evidence necessary 
to the substantiate the claim and providing a medical 
examination or opinion when such is necessary to decide the 
claim.  38 U.S.C.A. §§ 5100-5107; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  The Board notes that the veteran was afforded a VA 
audiological examination in September 1997.  However, while 
the veteran reported a history of inservice noise exposure, 
the examination report does not include an opinion as to the 
etiology of the veteran's present bilateral hearing loss 
disability.  Accordingly, the Board is of the opinion that 
the examination reported should be forwarded to the examiner 
so that an opinion as to the etiology or onset of the 
veteran's present disability may be proffered.  

In order to comply with the duty to assist, this case is 
REMANDED for the following action:

1.  The RO should forward the September 
1997 VA audiological report to the 
audiologist that authored the report.  
The RO should also forward the veteran's 
claims folder and a copy of this remand 
to the audiologist for review.  

Thereafter, the audiologist should be 
asked to provide an addendum to the 
September 1997 examination report 
proffering an opinion as to whether the 
veteran's present bilateral hearing loss 
disability is "more likely than not" 
(i.e., the probability is greater than 
50%); "as least as likely as not" 
(i.e., the probability is equal to or 
greater than 50%); or "not as least as 
likely as not" (i.e., the probability is 
less than 50%) proximately due to or the 
result of the veteran's active military 
service, specifically acoustic trauma 
from cannon fire, or aggravation of any 
disability that may have predated 
service.

2.  If the author of the September 1997 
VA examination report is not available, 
the veteran should be afforded a new VA 
audiological examination with an 
appropriate health care provider, to 
ascertain the etiology or date of onset 
of any current hearing loss disability.  
The RO should insure that efforts to 
notify the veteran of any scheduled VA 
examination(s) are documented within the 
claims folder.  The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should provide complete 
rationale for all conclusions reached.  

The examiner should provide the following 
information:

a) The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should indicate 
whether a bilateral hearing loss 
disability is currently shown or 
otherwise indicated by the medical 
evidence.  If a bilateral hearing 
loss disability is found on 
examination, or otherwise indicated 
in the medical record, the examiner 
should proffer an opinion as to 
whether the disability is "more 
likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service.

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

5.  Upon completion of the above, the RO 
should readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand. 
		
6.  If the decision remains adverse to the 
veteran, either in whole or in part, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claim.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




